Citation Nr: 0947857	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic stress disorder (PTSD) from 
October 2, 2002 to May 24, 2004.

2.  Entitlement to a disability rating in excess of 30 
percent disabling for PTSD from August 1, 2004 to the 
present.

3.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss from October 2, 2002 to July 25, 2004.

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss from July 26, 2004 to the present.

5.  Entitlement to a compensable disability rating for 
residuals, shell fragment wounds, back.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his son


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In April 2004, the Veteran, his wife, and his son testified 
before a Decision Review Officer at a formal hearing while at 
the RO.  A transcript of that hearing has been associated 
with the claims file.  

In August 2006 and May 2008, the Board remanded the case to 
the RO, via the Appeals Management Center (AMC), for further 
development and adjudicative action.  Following completion of 
the development and adjudicative actions, the case was 
returned to the Board for further appellate review.

In a March 2009 rating decision, the disability ratings for 
the Veteran's service-connected PTSD and bilateral hearing 
loss were increased by the RO.  Applicable law provides that 
absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran has not been assigned the 
maximum disability rating for either disability and he has 
not withdrawn the appeal as to the issues of the disability 
ratings greater than currently assigned.  Thus, the issues of 
an increased disability rating for service-connected PTSD and 
for bilateral hearing loss therefore remain in appellate 
status.  

A review of the file reflects that the issue a total 
disability rating based on individual unemployability to due 
service-connected disabilities (TDIU) has been raised by the 
evidence of record.  The issue of entitlement to TDIU 
benefits is considered part and parcel of the Veteran's 
increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Therefore, in accordance with the reasons set forth 
in the Remand portion of this decision below, the issue of 
entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Additionally, the issue of entitlement to an increased 
disability rating for residuals of shrapnel fragment wounds 
to the back being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From October 2, 2002 to May 24, 2004, the Veteran's PTSD 
more closely approximated an occupational and social 
impairment due to such symptoms as a depressed mood, chronic 
sleep impairments, and irritability.

2.  From August 1, 2004 to the present, the Veteran's PTSD 
more closely approximates an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood, 
episodes of destruction of property, irritability and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The evidence of record does not show that the Veteran's 
service-connected bilateral hearing loss warrants a 
compensable disability rating from October 2, 2002, to July 
25, 2004.

4.   The evidence of record shows that the Veteran's service-
connected bilateral hearing loss warrants a disability rating 
of 20 percent disabling from July 26, 2004, to the present.    


CONCLUSIONS OF LAW

1.  From October 2, 2002 to May 24, 2004, and resolving all 
reasonable doubt in the Veteran's favor, the criteria for a 
disability rating of 30 percent for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1-4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 
(2009).

2.  From August 1, 2004, and resolving all reasonable doubt 
in the Veteran's favor, the criteria for a disability rating 
of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a compensable disability rating for the 
Veteran's bilateral hearing loss disability from October 2, 
2002 to July 25, 2004, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103(A), 5107 (West 2002 & Supp. 2009); 3 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 
6100, Tables VI, VIA, VII (2009).

4.  The criteria for a disability rating of 20 percent 
disabling, and no greater, for the Veteran's bilateral 
hearing loss disability from July 26, 2004, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002 & Supp. 
2009); 3 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100, Tables VI, VIA, VII (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letters dated in October 2002, October 2003, November 
2004, and August 2006, the Veteran was notified of the 
information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

As to the issue of higher initial disability ratings for the 
now service-connected PTSD and bilateral hearing loss, an 
increased rating is a "downstream" issue.  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

VA satisfied the notice requirements under Dingess by letter 
dated in August 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
the requirements for a compensable rating of a diagnostic 
code are not shown, a noncompensable disability rating is 
assigned.  38 C.F.R. § 4.31. 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Id.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id. 

PTSD

With regards to this claim, the Veteran has asserted that his 
service-connected PTSD is more severe than as reflected in 
the previously assigned disability ratings.  The record 
records that the PTSD disability was originally assigned a 10 
percent disability rating, effective October 2, 2002.  Most 
recently, the RO assigned a 30 percent disability rating, 
effective March 5, 2009.   

The Board notes that the Veteran also received a temporary 
100 percent disability rating for his service-connected PTSD 
from May 25, 2005, to July 31, 2004, for inpatient treatment 
for over 21 days.  Thus, the present claim for an increased 
disability rating will not encompass the period during which 
the Veteran received a temporary total disability rating.

In the present case, the Veteran's service-connected PTSD is 
currently evaluated pursuant to the criteria set forth in 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent disability rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions or recent events).   

A 50 percent disability rating is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).   

A GAF score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  


A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

The record reflects that the Veteran underwent a VA PTSD 
examination in February 2003.  It was noted that the Veteran 
worked as a truck driver.  He reported his PTSD symptoms as 
difficulty sleeping, nightmares, fear, flash backs, 
difficulty maintaining jobs, difficulty with work 
relationships, angry outbursts, irritability, diminished 
interest in activities, feelings of detatchment from others, 
and destruction of property.  On examination, he was noted to 
be neatly dressed, well groomed, cooperative, and attentive.  
His speech was normal in rate and volume.  He described his 
mood as depressed.  Affect was restricted, blunted, and sad.  
No thought disorders were noted and memory was intact.  
Insight was somewhat developed and judgment to avoid common 
dangers was presereved.  The diagnosis was PTSD.  The results 
revealed a GAF score of 75.  

The Veteran's VA outpatient treatment records have been 
associated with the claims file, and shows that he denied 
having any suicidal ideations in July 2003.

As noted above, the Veteran, his wife, and his son testified 
in April 28, 2004 at the formal hearing.  The Veteran stated 
that he had experienced increased PTSD symptomatology, to 
include memory loss for locations.  His son indicated that 
the Veteran had not worked in 2 years; he indicated that his 
father demonstrated hypervigilance.  He reported that the 
Veteran had expressed suicidal thoughts.  His wife testified 
that the Veteran stayed to himself, did not associate with 
most family members, and that he was very depressed and 
emotional.  The Veteran's family reported that he exhibited 
angry outbursts and that he destroyed property.    

The Veteran's VA medical records show that he has undergone 
treatment for his PTSD.  A May 2004 treatment record 
documents the Veteran's report of having intrusive thoughts 
daily and of dreams 2 to 3 times per week; he denied having 
any suicidal or homicidal ideations.  These records reflect 
that he underwent inpatient treatment for his PTSD from May 
2004 to July 2004.  The Veteran continued to report sleep 
difficulties in August and October of 2004.  
 
The Veteran underwent a second VA PTSD examination in July 
2004.  He reported having a long history of erratic sleep 
patterns, combat related nightmares hypervigilance, trouble 
with temper control, and avoidance phenomena.  The Veteran 
reported that the use of prescription medication had been 
somewhat helpful in treating in PTSD symptoms.  He indicated 
that he enjoyed golfing and that he had one friend; his 
overall social contacts were described as quite limited.  The 
examiner noted that the Veteran appeared capable of 
interacting with the community for the sake of meeting his 
own needs.  During the mental status examination, the Veteran 
was noted to be neatly dressed, with normal speech.  His mood 
was described as generally irritable and somewhat 
hypervigilant.  The Veteran exhibited a mildly angry affect 
initially, but this improved throughout the interview.  He 
denied any suicidal or violent ideations.  There was no 
evidence of illogical or delusional thought process.  
Judgment was fair and his insight was equivocal.  His memory 
for recent and remote events appeared good, although the 
Veteran was unable to recall specific details from his 
military service.  His GAF score during the evaluation was 
reported as 48 and his highest GAF score during the past year 
was reported as 50.  The examiner indicated that the 
Veteran's symptoms produce serious impairment in both social 
and industrial areas, as manifested by his GAF score.  It was 
the examiner's opinion that the Veteran was employable in 
only very low stress positions requiring little public 
contact.  

The record reflects that the Veteran underwent a private 
comprehensive mental status examination in August 2004.  He 
was noted to be neatly dressed and to appear tense.  He 
indicated that he enjoyed golfing and fishing with a friend 
and was noted to be married.  The Veteran reported awakening 
numerous times throughout the night.  On the mental status 
examination, the Veteran stated that he felt depressed.  
While he indicated that he had never tried to hurt himself, 
he felt the impulse to hurt others.  He reported his dislike 
of being around others, stated that he lost his temper, and 
said that he "tears things up."  He reported being 
forgetful for names.  The Veteran stated that he heard his 
named being called, but did not report any other unusual 
sensory experiences.  He denied any paranoid ideations.  
Remote memory was good and insight and judgment were fair.  
No GAF score was reported.  In his conclusion, the private 
examiner stated that most PTSD suffers that he encountered 
seemed diminished and haunted.  In contrast, he noted that 
the Veteran was robustly energetic, was not panicky and did 
not demonstrate disorder thinking.  He also noted that the 
Veteran was not angry or agitated during the examination 

In March 2009, the Veteran underwent a VA PTSD examination.  
The Veteran reported experiencing nightmares and frequent 
intrusive thoughts.  He expressed his dislike of people and 
his preference to be alone.  His symptoms were also noted to 
include irritability but were negative for hallucinations or 
paranoia.  He reported having passive occasional suicidal 
ideations.  The frequency of his symptoms was reported as 
daily and the severity was reported as moderate.  He reported 
being close to his family but being unable to tolerate much 
interaction with them.  He was noted to exhibit considerable 
social withdrawal.  On the mental status examination, the 
Veteran was noted to be neat in appearance and cooperative.  
Communication was intact and speech was normal.  Mood was sad 
and affect was varied.  Past suicidal thoughts, without 
intent, were noted.  Memory, insight, and judgment were 
present.  The Veteran's GAF score was reported as 45.  The 
examiner concluded that the Veteran's PTSD symptoms were 
moderate in frequency and severity.  The examiner further 
stated that his GAF score reflected moderate impairments in 
social and occupational functioning.

Considering the evidence of record, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the evidence supports a 30 percent disability rating for the 
Veteran's PTSD from the initial effective date to May 24, 
2004, and a rating of 50 percent disabling from August 1, 
2004 to the present.  The Board reiterates that the Veteran 
was awarded a temporary 100 percent disability rating for his 
PTSD from May 25, 2004 to July 31, 2004.  As discussed below, 
the evidence indicates that staged ratings are appropriate in 
this case under the Court's holding in Fenderson, as there 
are distinct time periods where the Veteran's disability 
exhibited symptoms that warrant different ratings.  See 12 
Vet. App. 119.  

Disability Rating from October 2, 2002 to May 24, 2004

With regard to the period from October 2, 2002 to May 24, 
2004, the Veteran's most significant symptoms of PTSD are 
shown to include sleep disturbance, depression, irritability 
and outbursts of anger.  The February 2003 VA PTSD 
examination report shows that his GAF score was 75.  As such, 
while additional required criteria of anxiety, 
suspiciousness, panic attacks, and mild memory loss were not 
shown at any point during this time period, the Board will 
give the Veteran the benefit of the doubt, and find that his 
PTSD symptoms were sufficient to meet the criteria for a 30 
percent disability rating, but not higher, from October 2, 
2002 to April 27, 2004.

However, in evaluating whether the Veteran's PTSD symptoms 
meet the criteria for the a disability rating in excess of 30 
percent on or before April 27, 2004, although the Veteran's 
disability was found to be consistently manifested by the 
symptoms noted above, the Board does not find that the 
Veteran's symptoms were consistent with the type of impaired 
thinking, judgment, and motivation required for a 50 percent 
disability rating, and clearly, the evidence does not 
demonstrate deficiencies in most areas or total social and 
industrial impairment for even higher ratings under the 
applicable rating criteria.  Although the Veteran was noted 
to have angry outbursts, a single report of suicidal 
ideations, episodes of destruction of property, and feelings 
of being detached from others, the Veteran demonstrated few, 
if any, of the remaining criteria necessary for disability 
rating higher than 30 percent on or before May 24, 2004. 
 
Therefore, the Board finds that although the evidence 
supports entitlement to a 30 percent rating from October 2, 
2002 to May 24, 2004, a preponderance of the evidence is 
against a disability rating in excess of 30 percent for PTSD 
for this time period.


Disability Rating from August 1, 2004 to present

For the time period from August 1, 2004, the Board finds that 
the evidence of record is probative of a PTSD disability 
picture that more nearly approximates the criteria for a 50 
percent disability rating.  In this regard, the evidence 
dated since August 1, 2004, shows that the Veteran's PTSD has 
primarily been manifested by evidence of occupational and 
social impairment disturbances of mood and motivation, 
depression, angry outbursts, passive occasional suicidal 
ideations, memory impairments, intrusive thoughts, 
hyperviligance, sleep disturbances, and a difficulty 
establishing and maintaining effective work and social 
relationships.  His GAF score for this time period was 45, 
which is indicative of major impairments social and 
occupational functioning.  While the Board acknowledges that 
the evidence does not show disturbances of speech or 
impairments in judgment, understanding, or abstract thinking, 
the Veteran's symptoms overall and his GAF are generally 
commensurate with the diagnostic criteria for a 50 percent 
disability rating under 4.130, Diagnostic Code 9411.  
Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Veteran's social impairments more closely 
approximates the criteria for a 50 percent evaluation.   

In this regard, the Board finds the March 2009 VA examiner's 
opinion to be probative.  The examiner concluded that the 
Veteran's PTSD symptoms were moderate in frequency and 
severity and that his GAF score of 45 reflected a moderate 
impairment in occupation and social functioning.  This 
opinion is considered probative as it is definitive and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
Veteran's PTSD is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
The Board particularly points to the  August 2004 private 
mental status evaluation, which does not provide a basis for 
awarding a rating higher than the 50 percent herein assigned.  
While the Veteran appeared depressed to the examiner, the 
examiner commented that the Veteran did not exhibit the 
anger, agitation, or disordered thinking he generally 
experiences with PTSD patients.  All the relevant evidence 
taken together show that the Veteran generally appears to be 
able to function independently and well on a daily basis.  
While he has expressed having occasional suicidal ideations 
and an impulse to hurt others, the evidence does not show 
that the Veteran has deficiencies in most areas of judgment, 
mood, and social relationships that affect his ability to 
function independently and appropriately, as is required to 
meet the criteria for the assignment of a 70 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.  The 
medical evidence reflects that the Veteran is generally able 
to care for himself.  As such, the medical evidence is not 
supportive for the assignment of a 70 percent disability 
rating.
To the extent that the 50 percent disability rating granted 
herein warrants extra-schedular consideration, the Board 
notes that such consideration is inextricably intertwined 
with the issue of entitlement to TDIU, which is addressed in 
the Remand portion of this decision.

Bilateral Hearing Loss

Here, the Veteran has essentially claimed that his bilateral 
hearing loss is more severe than reflected by the previously 
assigned disability ratings.  Having carefully reviewed the 
evidence of record and all pertinent laws and regulations, 
the Board finds that the preponderance of the evidence is 
against the claim for an increased disability rating.  Thus, 
the appeal must be denied.

The Board notes that in evaluating service-connected hearing 
loss, disability ratings are derived from mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability 
ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by a controlled speech discrimination test 
(Maryland CNC) and the average hearing threshold, as measured 
by pure tone audiometric tests at the frequencies of 1000, 
2000, 3000 and 4000 Hertz.  The rating schedule establishes 
11 auditory acuity levels designated from Level I, for 
essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment for 
VA purposes must be conducted by a State-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a). 
 
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

In the March 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, effective October 2, 
2002, and assigned a noncompensable disability rating.  The 
Veteran's service-connected bilateral hearing loss was later 
assigned a 20 percent disability rating, effective March 12, 
2009, by way of the April 2009 rating decision.

Associated with the claims file is a February 2003 VA 
audiogram.  The audiogram reflects that clinical evaluation 
revealed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
50
55
60
60
56
LEFT
50
55
60
65
58

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
Under 38 C.F.R. § 4.85, using Table VI, these findings 
correspond to Level I hearing for the right ear and Level II 
for the left ear.  

In support of his claim, the Veteran submitted an April 2004 
private audiological evaluation report.  Examination results 
revealed pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
4000
Avg.
RIGHT
55
60
70
61
LEFT
50
55
65
56

In reviewing this examination report, the Board notes that it 
does not fully comply with the requirements of 38 C.F.R. § 
4.85 because the report does not include a clear indication 
of pure tone threshold levels at 3000 Hertz.  While the 
examiner made numerical notations between the reported 
threshold levels reported at 2000 and 4000 Hertz, 
bilaterally, it is unclear as to whether these notations 
correspond to testing conducted at 3000 Hertz.  Moreover, it 
is not clear from the report whether the examination was 
conducted by a state-licensed audiologist or whether the 
speech discrimination testing was done in compliance with the 
Maryland CNC.  Thus, the Board finds this examination report 
to be of little probative value, as the report does not 
satisfy the legal criteria required for audiological 
examinations under VA regulations.

On July 26, 2004, the Veteran underwent a VA audiological 
examination.  On the clinical examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
55
65
60
75
64
LEFT
60
60
60
70
63

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The findings from the examination correspond to Level III for 
the right ear and Level II for the left ear under Table VI.  

Associated with the claims file is a March 2009 VA 
audiological examination report.  The report reflects that 
clinical evaluation revealed pure tone thresholds, in 
decibels, as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
70
65
75
80
73
LEFT
60
60
60
70
63

Speech audiometry revealed speech recognition ability of 84 
percent, bilaterally.  Under 38 C.F.R. § 4.85, using Table 
VI, these findings correspond to Level III hearing 
bilaterally.  

Disability Rating from October 2, 2002 to July 25, 2004

Based on the record, the Board finds that the medical 
evidence does not demonstrate an entitlement to a compensable 
disability rating for the Veteran's bilateral hearing loss 
from October 2, 2002 to July 25, 2004, under Tables VI and 
VII of the regulations.  Essentially, the medical evidence 
reflects that under Tables VI and VII of the regulations, the 
mechanical application of the February 2003 audiological 
examination results does not compel a compensable disability 
rating.  See 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100.  Thus, a higher disability rating assigned from 
the effective date of service connection to July 25, 2004, is 
not warranted.  

Moreover, the medical evidence dated for this time period 
does not indicate that a compensable disability rating is 
warranted for the Veteran's hearing loss based on exceptional 
patterns of hearing impairments.  The February 2003 VA 
audiological examination report does not reflect that the 
Veteran's pure tone thresholds were 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000).  Additionally, given that the evidence does not 
reflect a simultaneous pure tone threshold of 30 decibels or 
less at 1000 Hertz and a pure tone threshold of 70 decibels 
or more at 2000 Hertz, a higher disability rating pursuant to 
section 4.86(b) is also not warranted.  38 C.F.R. §§ 4.85, 
4.86. 

In making the above determination, the Board acknowledges the 
results of the April 2004 private audiological examination.  
The Board reiterates that the April 2004 examination test 
results are virtually of no probative value, given that the 
pure tone thresholds achieved at 3000 Hertz are not clearly 
reported and there is no indication whether the examination 
was conducted by a state-licensed audiologist, or utilized 
the Maryland CNC.  As noted above, the April 2004 examination 
report does not satisfy the legal criteria required for 
audiological examinations under VA regulations.  Accordingly, 
the Board finds that the April 2004 examination results to be 
useless for purposes of rating the Veteran's hearing loss 
disability.  Instead, the Board finds the February 2003 VA 
audiological examination results to be competent and 
probative in this regard, and has rated the Veteran's hearing 
loss disability accordingly.  

Disability Rating from July 26, 2004 to present

With regard to the medical evidence dated from July 26, 2004 
until the present, the record similarly reflects that a 
noncompensable disability rating is warranted under Tables VI 
and VII.  See Id.  A mechanical application of the July 2004 
VA audiological examination results to Table VI compels a 
designation of Level III for the right ear and Level II for 
the left ear, which corresponds to a noncompensable 
disability rating under Table VII.  Similarly, application of 
the March 2009 VA audiological examination results to Table 
VI compels a designation of III in both the right and left 
ears.  Under Table VII (38 C.F.R. § 4.85), the designation of 
III in both ears requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.    

However, in this case the Board must alternatively consider 
whether a higher disability rating might be warranted based 
on exceptional patterns of hearing impairments, as both the 
July 2004 and March 2009 VA audiological examination reports 
reflects that the Veteran's pure tone thresholds exceeded 55 
decibels at each of the four specified frequencies (1000, 
2000, 3000, and 4000).  The application of the July 2004 and 
March 2009 pure tone thresholds to both Tables VIA and VII 
correspond to a Roman numeral designation of V for each ear, 
respectively and the assignment of a 20 percent disability 
rating.  Thus in accordance with 38 C.F.R. § 4.86(a), the 
Board must apply the July 2004 and March 2009 audiometric 
test results to Table VIA, as it results in a higher Roman 
numeral designation.  See 38 C.F.R. § 4.86.  

Essentially, the medical evidence supports the assignment of 
a 20 percent disability rating from July 26, 2004.  However, 
the medical evidence does not indicate that a disability 
rating in excess of 20 percent rating is warranted from for 
this time period under Table VIA.  Additionally, given that 
the evidence does not reflect a simultaneous pure tone 
threshold of 30 decibels or less at 1000 Hertz and a pure 
tone threshold of 70 decibels or more at 2000 Hertz, a higher 
disability rating pursuant to section 4.86(b) is also not 
warranted.  38 C.F.R. §§ 4.85, 4.86(a). 

Conclusion for Hearing Loss Claim

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 345.  To put simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric test results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

While the Veteran has testified as to the severity of his 
current hearing condition and has asserted his belief that a 
higher disability rating is warranted, his contentions do not 
contain audiometric findings.  Therefore, these contentions 
cannot be used to evaluate the severity of the Veteran's 
hearing loss.  As a layperson, the Veteran is only competent 
to report observable symptoms not clinical findings which are 
applied to VA's Schedule for Rating Disabilities.  Compare 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. 
Brown, 7 Vet. App. 204 (1994).

With regards to whether the evidence indicates that the 
Veteran's service-connected hearing loss warrants referral 
for an extraschedular consideration under 38 C.F.R. § 3.321, 
the Board notes that this issue is part and parcel with the 
claim for a total disability rating based on individual 
employability (TDIU) is being remanded to the RO for further 
development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, this issue will be addressed during the subsequent 
adjudication by the RO.  

In conclusion, the Board finds that the criteria for an 
initial compensable disability rating from October 2, 2002 to 
July 25, 2004, for bilateral hearing loss have not been met.  
Where, as here, the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  With regards to a 
disability rating of 20 percent from July 26, 2004 to the 
present, the appeal granted.


ORDER

Entitlement to a 30 percent disability for service-connected 
PTSD from October 2, 2002 to May 24, 2004 is granted, subject 
to the laws and regulations governing monetary awards.

Entitlement to a 50 percent disability rating for PTSD from 
August 1, 2004 is granted, subject to the laws and 
regulations governing monetary awards.

Entitlement to a compensable initial evaluation for bilateral 
hearing loss from October 2, 2002 to July 25, 2004 is denied.

Entitlement to a disability rating of 20 percent for 
bilateral hearing loss from July 26, 2004 is granted, subject 
to the law and regulations governing monetary awards.

REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claim for an increased disability rating for his 
residuals shell fragment wounds to the back disability and 
for a claim for entitlement to TDIU benefits.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).




Residuals of Shell Fragment Wounds

The Veteran has essentially claimed that the current 
evaluation for his service-connected residuals of shell 
fragment wounds disability does not take into account all of 
the manifestations of his disability.  He has reported that 
he still has metal inside his back, which resulted from the 
shell fragment injury.  According to the Veteran, this aspect 
of his disability has not been properly addressed by the 
currently assigned disability rating.  

The Board notes that except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, 6 Vet. App. at 261.  The critical element 
cited was "that none of the symptomatology for any one of 
those three conditions [was] duplicative of or overlapping 
with the symptomatology of the other two conditions."  Id. 
at 262.

Here, the record reflects that the Veteran was granted 
service connection for residuals of shell fragment wounds to 
the back by way of a March 2003 rating decision.  The 
Veteran's disability was evaluated under Diagnostic Code 
7805, which provides the rating criteria for scars.  However, 
a review of the medical evidence of record indicates that the 
Veteran's residuals disability is also manifested by metallic 
foreign bodies that have been retained in his back due to his 
shell fragment injury and possibly muscle pain.  
Specifically, X-rays conducted in February 2003 and March 
2009 reflects that the Veteran has metallic densities in his 
left hemiothorax and back that are associated with his shell 
fragment injury.  During a VA scar examination in February 
2003, the Veteran was noted to have some tenderness to 
palpation of the muscle groups underneath the left scapula in 
the area of his residual shell fragment scars.  In July 2004, 
the Veteran underwent a VA scars examination, at which time 
he denied have any tenderness in his residuals scars 
themselves but reported having retained some shrapnel in his 
back and experiencing back pain.  The Veteran underwent a VA 
scars examination in March 2009, at which time he reported 
having continued pain at the site of his shrapnel injuries as 
if a muscle was "pulling."  While the physical examination 
was negative for pain or tenderness upon inspection of the 
scars themselves, there was no discussion regarding the 
Veteran's report of a muscle "pulling" with regard to the 
retained metallic foreign bodies.  

Essentially, it does not appear from a review of the claims 
file that the RO has given consideration or the Veteran has 
been evaluated as to whether his residuals of shell fragment 
disability may be manifested by a distinct and separate 
symptomatology due to metallic foreign bodies retained in his 
back.  As reflected above, the medical evidence of record 
does not adequately address this issue.  Moreover, the record 
reflects that the RO has not discussed the criteria for 
separate evaluations in accordance with 38 C.F.R. § 4.14 or 
otherwise discussed the possibility of separate evaluations 
for the scar manifestations and retained metallic foreign 
bodies as residuals of the shell fragment wound disability.  
Instead, the Veteran was assigned one rating for the scar 
symptomatology and the retained metallic foreign bodies.  
However, it appears that separate evaluations may be 
warranted as the conditions, while in the same physical 
location, may manifest with distinct orthopedic, muscular, or 
neurological symptomatology.  As it does not appear that the 
RO has considered separate ratings for the Veteran's 
disability, a remand is warranted as to this issue.

While the Board regrets having to remand this case, to 
proceed upon the merits of the case would raise serious due 
process issues, especially in light of the nonadversarial and 
pro-claimant VA claims adjudication system and result 
unnecessary delays of the adjudication.   



TDIU

As was briefly noted in the Introduction section of this 
decision, the issue of entitlement to TDIU is raised by the 
record as part and parcel of the Veteran's increased rating 
claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
this regard, the currently assigned 50 percent disability 
rating for PTSD, takes into consideration that the Veteran 
has occupational impairment, including difficulty 
establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9440. 
 
Moreover, the evidence of record indicates that the Veteran 
is in receipt of disability benefits from the Social Security 
Administration (SSA) based on his service-connected PTSD and 
hearing loss, as well as back pain.  As noted above, it is 
unclear from the medical evidence of record as to whether the 
Veteran's reported back pain is attributable to a service-
connected disability.  As the RO has not rendered a decision 
concerning the TDIU aspect of his claims under 38 C.F.R. § 
4.16, the matter is hereby remanded to the RO for 
consideration thereof in the first instance.  In so doing, 
the RO may decide to pursue further development of the 
Veteran's employment history, or to obtain additional medical 
evidence or medical opinion, as is deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate examination to assess 
all current manifestations of the service-
connected residuals of shell fragment 
wounds to the back disability.  The entire 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner prior to conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail. 

The examiner should identify all residuals 
attributable to the Veteran's service-
connected residuals shell fragment wound 
to the back, to include any scars, muscle, 
orthopedic, and neurological residuals.  
If there are no muscle, orthopedic, or 
neurological residuals found, the examiner 
should so state.  With regards to any 
residuals attributable to the Veteran's 
disability, the examiner is asked to 
discuss the following:  

(a) For any residual orthopedic back 
conditions, the examiner should note 
the range of motion for the back in the 
location of any residual scars and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed:  (1) 
pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right thigh is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.   
 
(b) For any residual muscle conditions, 
the examiner should specifically 
discuss the severity of any muscle 
impairment resulting from the Veteran's 
service-connected residuals of shell 
fragment wounds disability, and 
identify which, if any, muscle groups 
are involved. 

(c) Finally, for any neurological 
conditions attributable to the service-
connected disability, the examiner 
should specifically discuss the extent, 
if any, of paralysis of the nerves 
involved, if present. 
 
The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  The RO shall consider whether the Veteran is 
entitled to TDIU under the provisions of 38 C.F.R. § 
4.16, based on impairment attributable to his 
service-connected disorders consisting of:  PTSD, 
bilateral hearing loss, residuals of shell fragment 
wounds, and tinnitus.  In so doing, the RO may 
decide to pursue further development of the 
Veteran's employment history, or to obtain 
additional medical evidence or medical opinion, as 
is deemed necessary.

3.  The RO/AMC should then readjudicate the 
Veteran's claims, with application of all 
appropriate laws, regulations, and case law, 
including Esteban v. Brown, 6 Vet. App. 259 (1994), 
and all appropriate diagnostic codes to the 
residuals of shell fragment wound to the back, as 
well as all regulations applicable to a claim for 
TDIU benefits.  If the decision with respect to the 
claims remains adverse to the Veteran, he and his 
representative should be furnished a Supplemental 
Statement of the Case and afforded an appropriate 
period of time within which to respond thereto.  
Thereafter, the case should be returned to the Board 
following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


